REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on November 23, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 3-7, 10 and 18.  
Claims 1, and 3-19 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a method for producing a multilayered optical thin-film composed of a plurality of thin-films wherein the method comprises forming the multilayered optical thin film on a film substrate by sputtering in a roll0to-roll sputtering deposition apparatus that includes a plurality of sputtering chambers along a substrate conveyance direction and an optical measuring unit configured to measure an optical property, the sputtering includes preliminary deposition in which deposition conditions of the thin-films are adjusted while forming the thin-films on the film substrate and main deposition performed after the preliminary deposition wherein the main deposition is performed to form the multilayered optical thin-film including all the plurality of thin-films using the deposition conditions adjusted during the preliminary deposition.  The preliminary deposition includes a plurality of adjustment steps each adjustment step adjusting deposition conditions of corresponding one or more but not all of the thin-films includes in the multilayered optical thin-the at least one of the plurality of adjustment steps, thickness of the plurality of thin-films are calculated from the optical property obtained by the optical measuring unit and the deposition conditions for the respective thin-films are adjusted until the optical property obtained by the optical measuring unit or the thickness of the respective thin-films calculated from the optical property falls within a predetermined range.  At least one of the plurality of thin-films which constitute the multilayered optical thin-film is a stack of a plurality of sub-thin-films wherein each of the plurality of sub-thin-films is made of an identical material wherein each of the plurality of sub-thin-film is deposited in a separate sputtering chamber of the plurality of sputtering chambers.  Deposition conditions re adjusted separately for each sub-thin-film of the plurality of sub-thin-films in said separated sputtering chamber of the plurality of the plurality of sputtering chambers, as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872